UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): September 12, 2013 Vitacost.com, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-34468 37-1333024 (Commission File Number) (IRS Employer Identification No.) 5400 Broken Sound Blvd. NW, Suite 500 Boca Raton, Florida 33487-3521 (Address of Principal Executive Offices) (Zip Code) (561) 982-4180 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 12, 2013, David Zucker tendered his resignation as the Company’s Chief Marketing Officer, and will be leaving the Company effective October 11, 2013. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press Release of the Company, dated September 16, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VITACOST.COM, INC. Date: September 16, 2013 By: /s/ Mary L. Marbach Name: Mary L. Marbach Title:Chief Legal Officer & Corporate Secretary EXHIBIT INDEX Exhibit No. Description Press Release of the Company, dated September 16, 2013.
